Citation Nr: 1432579	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from July 1997 to November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied entitlement to nonservice-connected pension.

In November 2011, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent VA treatment and to provide the Veteran with VA examinations to determine whether any of his nonservice-connected disabilities precluded employability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to nonservice-connection pension benefits.  Unfortunately, a review of the claims folder shows that additional development is needed prior to adjudication of the Veteran's claim.  While the further delay of this case is regrettable, due process considerations require such action.

A review of the Veteran's recent VA treatment records contained on his electronic Virtual VA claims file shows he reported being awarded Social Security disability benefits.  See August 2013 VA treatment record.  However, the claims file does not contain any records from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC should also take this opportunity to obtain outstanding VA treatment records.  Outstanding VA treatment records from other VA facilities identified by the Veteran or the record should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2. The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided. 

3. Outstanding VA treatment records from VA facilities identified by the Veteran or the record should be obtained.

4. Following the above actions, review and readjudicate the issue of entitlement to nonservice-connection pension benefits.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



